        Case 2:18-cr-00422-SMB Document 677 Filed 07/09/19 Page 1 of 3




 1 Gary S. Lincenberg (admitted pro hac vice)
      glincenberg@birdmarella.com
 2 Ariel A. Neuman (admitted pro hac vice)
      aneuman@birdmarella.com
 3 Gopi K. Panchapakesan (admitted pro hac vice)
      gpanchapakesan@birdmarella.com
 4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 5 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 6 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 7
   Attorneys for Defendant John Brunst
 8
 9                                 UNITED STATES DISTRICT COURT
10                                     FOR THE DISTRICT OF ARIZONA
11
12 United States of America,                           CASE NO. 2:18-cr-00422-SMB
13                        Plaintiff,                   DEFENDANT JOHN BRUNST’S
                                                       OPPOSITION TO UNITED STATES’
14               vs.                                   MOTION TO EXTEND DEADLINE
                                                       FOR A CONSOLIDATED
15 Michael Lacey, et al.,                              RESPONSE (DKT. 675)
16                        Defendants.                  Assigned to Hon. Susan M. Brnovich,
                                                       Courtroom 506
17
18
19
20
21
22
23
24
25
26
27
28
     3590887.1
                            DEFENDANT JOHN BRUNST’S OPPOSITION TO UNITED STATES’
                       MOTION TO EXTEND DEADLINE FOR A CONSOLIDATED RESPONSE (DKT. 675)
         Case 2:18-cr-00422-SMB Document 677 Filed 07/09/19 Page 2 of 3




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2          There is no justification for the government’s request for an eight-day
 3 extension to respond to Defendant John Brunst’s Motion to Compel (the “Motion”)
 4 (Dkt. 662), currently due on July 11, 2019.1 The Motion requested expedited
 5 consideration due the urgency of the issues raised therein. As noted in the Motion,
 6 the government flouted this Court’s April 22, 2019 Order requiring it to produce
 7 Jencks Act material for Carl Ferrer—material that is critical to Mr. Brunst’s trial
 8 preparation—by no later than June 25, 2019 (Dkt. 535). The basis for the Motion—
 9 that the government violated a Court-ordered deadline—is straightforward and
10 warrants a response without undue delay. The government’s request for extension
11 does not explain why it cannot meet the July 11 deadline, nor does it explain why
12 they need to obtain a prior hearing transcript in order to address the Motion.
13          Beyond unreasonably delaying resolution of the government’s violation of the
14 Court’s Order, the government’s request for extension, which also seeks to
15 consolidate its response to the Motion with its response to Defendants Lacey and
16 Larkin’s Opposition to the government’s Motion for Sanctions (Dkt. 672, filed
17 under seal), improperly conflates two unrelated issues. The government’s request
18 for sanctions (Dkt. 658, also filed under seal) has nothing to do with the Motion and
19 Mr. Brunst’s right to receive Ferrer’s witness statements in accordance with the
20 Court’s April 22, 2019 Order. The government unilaterally, and without warning,
21 chose to violate the Court’s Order. Its Motion for Sanctions did not even
22 acknowledge that it was doing so. The government should answer for that violation
23 promptly, rather than continue its delay even further.
24          As to the Motion for Sanctions, as the government has admitted, there is no
25
     1
26      The government incorrectly asserts that its response to the Motion is due on
   July 16, 2019. Because the Motion was filed on June 27, 2019, per Local
27
   Rule 7.2(c), the government’s response is due on July 11, 2019.
28
   3590887.1
                                              2
                    DEFENDANT JOHN BRUNST’S OPPOSITION TO UNITED STATES’
               MOTION TO EXTEND DEADLINE FOR A CONSOLIDATED RESPONSE (DKT. 675)
        Case 2:18-cr-00422-SMB Document 677 Filed 07/09/19 Page 3 of 3




 1 evidence that Mr. Brunst or his counsel violated any court order that would warrant
 2 an imposition of sanctions against them. (Dkt. 676.) Mr. Brunst has separately
 3 responded to that motion because it is in fact an entirely separate issue. (Id.)
 4               The government’s request is yet another example of its repeated attempts to
 5 group all of the defendants together in a strategic effort to avoid addressing their
 6 rights as individuals and should be rejected. The government should therefore be
 7 required to separately and timely address its refusal to produce Carl Ferrer’s Jencks
 8 Act material to Mr. Brunst.
 9               For the foregoing reasons, Defendant John Brunst respectfully requests that
10 the Court deny the government’s motion to extend deadline for a consolidated
11 response.
12
13 DATED: July 9, 2019                        Gary S. Lincenberg
                                              Ariel A. Neuman
14
                                              Gopi K. Panchapakesan
15                                            Bird, Marella, Boxer, Wolpert, Nessim,
                                              Drooks, Lincenberg & Rhow, P.C.
16
17
18                                            By:         /s/ Ariel A. Neuman
19                                                              Ariel A. Neuman
20                                                  Attorneys for Defendant John Brunst

21
22
23
24
25
26
27
28
     3590887.1
                                                     3
                         DEFENDANT JOHN BRUNST’S OPPOSITION TO UNITED STATES’
                    MOTION TO EXTEND DEADLINE FOR A CONSOLIDATED RESPONSE (DKT. 675)
